--------------------------------------------------------------------------------

Exhibit 10.39
 
EXECUTION VERSION


VOTING  AND SUPPORT AGREEMENT


THIS VOTING AND SUPPORT AGREEMENT, dated as of March  11, 2013 (the
“Agreement”), among PULSE ELECTRONICS CORPORATION, a Pennsylvania corporation
(“Pulse”) and the undersigned stockholders (each, a “Holder”) of Pulse.


RECITALS:


WHEREAS, Pulse, the investors signatory thereto (the “Investors”)and Pulse
Electronics (Singapore) Pte. Ltd., have entered into that certain amendment on
even date herewith (the “Amendment”) to the Investment Agreement dated as of
November 7, 2013 (as the same may be amended or supplemented, the “Investment
Agreement”), which Amendment shall be effective as of the Effective Time (as
defined in the Amendment);


WHEREAS, each Holder is the beneficial owner of the shares of Common Stock set
forth opposite such Holder’s name on Exhibit A (such shares, such Holder’s
“Existing Shares” and, together with any shares of Common Stock acquired after
the date hereof by such Holder, such Holder’s “Shares”);


WHEREAS, capitalized terms used and not defined herein shall have the meaning
ascribed to such terms in the Investment Agreement; and


WHEREAS, as an inducement and a condition to the Investors entering into the
Amendment, each Holder and Pulse is entering into this Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:


1.            Agreement to Vote.  Each Holder agrees that, from and after the
date hereof and until the termination of this Agreement, at any meeting of the
Holders, or in connection with any written consent of the Holders, such Holder
shall vote (or cause to be voted) such Holder’s Shares (i) in favor of adoption
of the Amendment and (ii) against any action involving Pulse or its Subsidiaries
or Affiliates which results or is reasonably likely to result in the breach by
Pulse of a representation, warranty or covenant in the Amendment or the
impairment of Pulse’s ability to consummate the transactions contemplated by the
Amendment.


2.            Proxy.  Each Holder hereby grants to Pulse a proxy to vote the
Shares as indicated in Section 1 above until the termination of this Agreement
in accordance with its terms.  Each Holder intends this proxy to be irrevocable
and coupled with an interest and will take such further action or execute such
other instruments as may be reasonably necessary to effect the intent of this
proxy, and hereby revokes any proxy previously granted by such Holder with
respect to the Shares.
 
 
1

--------------------------------------------------------------------------------

 


3.            Retention of Shares.  Each Holder agrees that he, she or it will
not, prior to termination of this Agreement, directly or indirectly, sell, short
sell, transfer, pledge, assign, tender or otherwise dispose of any of such
Holder’s Shares (a “Transfer”) or enter into any contract, arrangement or
understanding with respect to a Transfer of the Shares.


4.            Representations and Warranties.


Each Holder represents and warrants, severally and not jointly, to Pulse as
follows:


(a)           Such Holder represents and warrants that he, she or it has, and at
all times during the term of this Agreement will continue to have, beneficial
ownership of, good and valid title to and full and exclusive power to vote and
to Transfer the Shares.  Such Holder’s Existing Shares constitute all of the
Shares owned of record or beneficially by the Holder as of the date
hereof.  There are no agreements or arrangements of any kind, contingent or
otherwise, to which such Holder is a party obligating such Holder to Transfer or
cause to be Transferred to any Person any of such Holder’s Shares.  No Person
has any contractual or other right or obligation to purchase or otherwise
acquire any of such Holder’s Shares.
 
(b)           To the extent applicable, such Holder is an entity duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization.  To the extent applicable, such Holder is not in violation of any
of the provisions of such Holder’s articles of incorporation, bylaws or
comparable organizational or trust documents, as applicable.
 
(c)           Such Holder has full power and authority, and, to the extent
applicable, is duly authorized, to make, enter into and carry out the terms of
this Agreement and to perform its obligations hereunder.  To the extent
applicable, the execution and delivery of this Agreement and the performance of
the obligations contemplated hereunder, have been duly and validly approved by
the board of directors or comparable governing body of such Holder and
authorized by all necessary action.  This Agreement has been duly and validly
executed and delivered by such Holder and constitutes a valid and binding
agreement of such Holder, enforceable against such Holder in accordance with its
terms, and no other action is necessary to authorize the execution and delivery
by such Holder or the performance of such Holder’s obligations hereunder.
 
(d)           The execution, delivery, and performance by such Holder of this
Agreement will not (i) violate any provision of Law to which such Holder is
subject, (ii) violate any order, judgment, or decree applicable to such Holder,
or (iii) conflict with, or result in a breach or default under, any agreement or
instrument to which such Holder is a party or, to the extent applicable, any
term or condition of its articles of incorporation or by-laws or comparable
organizational or trust documents, as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)          The execution and delivery by such Holder of this Agreement does
not, and the performance of his, her or its obligations hereunder will not,
require him, her or it to obtain any consent, approval, authorization or permit
of, or to make any filing with or notification to, any Person or Governmental
Entity, except such filings and authorizations as have been or will be obtained.
 
(f)           None of such Holder’s Shares is or will be subject to any voting
trust, proxy or other agreement, arrangement or restriction with respect to
voting, in each case, that is inconsistent with this Agreement.  None of such
Holder’s Shares is subject to any pledge agreement with respect to such Holder’s
Shares.
 
5.            Termination.  This Agreement shall terminate on the earliest of
(i) the adoption of the Amendment or (ii) the termination of the Amendment in
accordance with its terms.


6.            Acknowledgment.  Each Holder acknowledges that Pulse will be
irreparably harmed by and that there will be no adequate remedy at law for a
violation by such Holder hereof.  Without limiting other remedies, Pulse shall
have the right to enforce this Agreement by specific performance or injunctive
relief.


7.            Binding on Successors.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and the
heirs, successors and permitted assigns of each Holder and the successors and
permitted assigns of Pulse.  No party hereto may assign any rights or
obligations hereunder to any other person, except upon the prior written consent
of the other party, and any purported assignment in violation of this Section 7
shall be void ab initio.


8.            Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of laws thereof that would apply the laws of
another jurisdiction.  Each party agrees that it will bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
exclusively in the Supreme Court of the State of New York sitting in the County
of New York or the United States District Court of the Southern District of New
York, and any appellate court from any thereof. Each party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in the immediately preceding sentence.


9.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same Agreement.
 
10.           Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.



 
PULSE ELECTRONICS CORPORATION
   
By:
/s/ Drew A. Moyer
   
Name:  Drew A. Moyer
   
Title: Senior VP & CFO
 

 
[Signature Page to Voting and Support Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
HOLDER
         
/s/ Alan Benjamin
   
Name:  Alan Benjamin
         
HOLDER
         
/s/ John E. Burrows, Jr.
   
Name:  John E. Burrows Jr.
         
HOLDER
         
/s/ Justin Choi
   
Name:  Justin C. Choi
         
HOLDER
         
/s/ Steven G. Crane
   
Name:  Steven G. Crane
         
HOLDER
         
/s/ Howard C. Deck
   
Name:  Howard C. Deck
       

 
HOLDER
         
/s/ John Dickson
   
Name:  John Dickson
         
HOLDER
         
/s/ Ralph E. Faison
   
Name:  Ralph E. Faison
 

 
[Signature Page to Voting and Support Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
HOLDER
         
/s/ John Houston
   
Name:  John Houston
         
HOLDER
         
/s/ C. Mark Melliar-Smith
   
Name:  C. Mark Melliar-Smith
         
HOLDER
         
/s/ Lawrence P. Reinhold
   
Name:  Lawrence P. Reinhold
 

 

 
HOLDER
         
/s/ Drew A. Moyer
   
Name:  Drew A. Moyer
 



[Signature Page to Voting and Support Agreement]
 
 

--------------------------------------------------------------------------------